DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Communication in response to the Amendment filed on June 09, 2021 for Application title: “Encoding One-Time Passwords As Audio Transmissions Including Security Artifacts”.


Status of the Claims
Claims 1-20 were pending.  By the 06/09/2021 Response, claims 1, 9, and 17 have been amended, claim 21 has been cancelled, and no new claim has been added.  Claims 12 was previously cancelled via the 01/21/2021 Response.  Accordingly, claims 1-11 and 13-20 remain pending in the application and have been examined.


Priority
This application was filed on 02/27/2019 and claims no other priority.  For the purpose of examination, the 02/27/2019 is considered to the effective filing date.


Allowable Subject Matter
Claims 1-11 and 13-20 are pending in the application.  All pending claims are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim Rejections - 35 USC § 101
The present claims are directed to a method of providing for a financial transaction authentication via the audio interface device by comparing the second audio transmission to the first audio transmission in the stored reference data file and verifying the legitimacy of the customer.  The Examiner finds that the present amended claims are patent eligible per the 2019 Revised PEG.  Specifically, the amended claim limitations “… transmit the first audio file and instructions to the audio interface device, wherein the instructions cause the audio interface device to (i) play a specific audio tone that prompts the verified user computing device to automatically activate an authentication application stored on the verified user computing device and registered with the authentication server computing device and (ii) transmit the first audio file including the first audio transmission to the verified user computing device, the verified user computing device associated with a legitimate accountholder of the payment account associated with the account identifier; receive a second audio file from the audio interface device in response to the activated authentication application of the verified user computing device automatically playing the first audio transmission for the audio interface device, the second audio file including a second audio transmission, …” are 

Claim Rejections - 35 USC § 103
The closest prior arts were withdrawn because the arts on the record either individual or in combination did not teach every elements of the claims.  Furthermore, the NPL Search Report, attached to this Allowance, did not identify any reference that teach every elements of the claims.  Therefore, the claims are considered to be allowable over the prior arts of record.  An updated search did not identify any prior art(s) that could be reasonable to use or combine with others to reject the claims.
For these reasons, independent claims 1, 9, and 17 are allowed.  Dependent claims 2-8, 10-11, 13-16, and 18-20 are also allowed because of their dependency on their respective claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-19 (renumbered from claims 1-11 and 13-20) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364.  The examiner can normally be reached on Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697